

114 SRES 365 ATS: Designating February 2016 as “American Heart Month” and February 5, 2016, as “National Wear Red Day”.
U.S. Senate
2016-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III114th CONGRESS2d SessionS. RES. 365IN THE SENATE OF THE UNITED STATESFebruary 8, 2016Ms. Hirono (for herself, Ms. Baldwin, Mrs. Feinstein, Ms. Heitkamp, Ms. Warren, Ms. Klobuchar, Mrs. Murray, Ms. Murkowski, Mrs. Capito, Ms. Ayotte, Ms. Cantwell, Mrs. Boxer, Mrs. Fischer, Mrs. Shaheen, Ms. Stabenow, Ms. Collins, Mr. Durbin, and Ms. Mikulski) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsFebruary 29, 2016Committee discharged; considered and agreed toRESOLUTIONDesignating February 2016 as American Heart Month and February 5, 2016, as National Wear Red Day.
	
 Whereas heart disease affects men, women, and children of every age and race in the United States; Whereas, between 2003 and 2013, the death rate from heart disease fell nearly 40 percent, but heart disease continues to be the leading cause of death in the United States, taking the lives of approximately 370,000 individuals in the United States and accounting for 1 in 7 deaths nationwide;
 Whereas congenital heart defects are the most common birth defect in the United States, as well as the leading killer of infants with birth defects;
 Whereas, every year, an estimated 750,000 individuals in the United States have a heart attack, of which an estimated 116,000 individuals die;
 Whereas cardiovascular disease and stroke account for $316,000,000,000 in health care expenditures and lost productivity annually;
 Whereas cardiovascular disease and stroke will account for $1,393,000,000,000 in health care expenditures and lost productivity annually by 2030;
 Whereas individuals in the United States have made great progress in reducing the death rate for coronary heart disease, but this progress has been more modest with respect to the death rate for coronary heart disease for women and minorities;
 Whereas many people do not recognize that heart disease is the number 1 killer of women in the United States, taking the lives of 287,220 women in 2012;
 Whereas nearly 2/3 of women who unexpectedly die of heart disease have no previous symptoms of disease;
 Whereas nearly 1/2 of all African-American adults have some form of cardiovascular disease, including 48 percent of African-American women and 46 percent of African-American men;
 Whereas many minority women, including African-American, Hispanic, Asian-American, and Native-American women and women from indigenous populations, have a greater prevalence of risk factors or are at a higher risk of death from heart disease, stroke, and other cardiovascular diseases, but such women are less likely to know of the risk;
 Whereas, between 1965 and 2016, treatment of cardiovascular disease for women has largely been based on medical research on men;
 Whereas, due to the differences in heart disease between males and females, more research and data on the effects of heart disease treatments for women is vital;
 Whereas extensive clinical and statistical studies have identified major and contributing factors that increase the risk of heart disease, including high blood pressure, high blood cholesterol, smoking tobacco products, exposure to tobacco smoke, physical inactivity, obesity, and diabetes mellitus;
 Whereas an individual can greatly reduce the risk of cardiovascular disease through lifestyle modification coupled with medical treatment when necessary;
 Whereas greater awareness and early detection of risk factors of heart disease can improve and save the lives of thousands of individuals in the United States each year;
 Whereas under the Joint Resolution entitled Joint Resolution to provide for the designation of the month of February in each year as American Heart Month, approved December 30, 1963 (36 U.S.C. 101), Congress requested that the President issue an annual proclamation designating February as American Heart Month;
 Whereas the National Heart, Lung, and Blood Institute of the National Institutes of Health, the American Heart Association, and many other organizations celebrate National Wear Red Day during February by going red to increase awareness about heart disease as the leading killer of women; and
 Whereas, every year since 1964, the President has issued a proclamation designating the month of February as American Heart Month: Now, therefore, be it
	
 That the Senate— (1)supports the goals and ideals of American Heart Month and National Wear Red Day;
 (2)recognizes and reaffirms the commitment in the United States to fighting heart disease and stroke by—
 (A)promoting awareness about the causes, risks, and prevention of heart disease and stroke; (B)supporting research on heart disease and stroke; and
 (C)expanding access to medical treatment; (3)commends the efforts of States, territories and possessions of the United States, localities, nonprofit organizations, businesses and other entities, and the people of the United States who support American Heart Month and National Wear Red Day; and
 (4)encourages every individual in the United States to learn about the risk of the individual for heart disease.